 In the Matter of EATONMANUFACTURINGCOMPANY, SPRING DIVISION,EMPLOYERandLOCAL368,INTERNATIONAL UNION, UNITEDAUTOMO-BILE, AIRCRAFT ANDAGRICULTURAL IMPLEMENT WORKERS OF AMERICA(UAW-CIO),PETITIONERCase No. 7-R-296.-Decided October 4, 1946Messrs. Paul E. MinselandFrank L. Goodrich,of Detroit, Mich., forthe Employer.Messrs. Maurice SugarandJack N. Tucker,byMr. Jack N. Tucker,of Detroit, Mich., for the Petitioner.Cllr.Benj. E. Cook,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing in this case was heldat Detroit, Michigan, on July 17, 1946, before Robert J. Wiener, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYEREaton Manufacturing Company, an Ohio corporation, operates 12plants located in Michigan, Ohio, and Canada.The Spring Division,Detroit, Michigan, the only plant involved in this proceeding, manu-factures leaf and coil chassis springs for automobiles and miscellaneouscoil springs.The Employer's monthly purchases of raw materials arevalued in excess of $200,000, 90 percent of which is shipped to itsDetroit plant from points outside the State of Michigan.The Em-ployer's monthly sales of finished products are valued in excess of$400,000 approximately 5 percent of which is shipped to points out-side the State of Michigan.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.IDuring the course of the hearing, the Employer moved to dismiss the original andamended petitions on the grounds that checkers should be excluded from the bargainingunit.For reasons set forth in Section IV,infra,the Employer's motion is denied.71 N. L R. B., No. 29263 264DECISIONSOF NATIONALLABOR RELATIONS BOARDH. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by, the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks to represent all checkers of the Employer andrequests that they be merged in a single unit with the production andmaintenance employees whom it currently represents2or, in thealternative,that the checkers be established as a separate unit.TheEmployer contends that the checkers are confidential and managerialand consequently may not be represented either separately or as partof a unit of production and maintenance employees.The primary duties of checkers are to record information relatingto employee attendance and to count or weigh the number of piecesproduced by each employee.Checkers work under the supervision ofthe time-study department,are hourly paid, and all enjoy substantiallythe same wages and working conditions.Checkers have been excludedunder prior contract between the Petitioner and Employer.We areof the opinion that the duties of the checker are neither managerialnor of a fonfidential nature relating to the Employer's labor relations.3Accordingly, we see no reason why the checkers should be deprived ofthe privileges of collectivebargaining.However, inasmuch as theirduties and interests differ substantially from those of the productionand maintenance employees,we are of the opinion that the checkersshould constitute a separate unit.,We find that all checkers of the Employer at its Detroit plant, ex-cluding all supervisory employees with authority to hire, promote,discharge,discipline,or otherwise effect changes in the status of em-ployees, or effectively recommend such action,constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.2The Petitioner and the Employer have executed collective bargaining contracts coveringthy, production and maintenance employees since 19373 SeeMatter ofBethlehem Steel Company,ShipbuildingDivision(BostonYards), 60N L R' IT 203 ,Matter of Ordnance Steel Foundry Company,60 N L R. B 207. EATON MANUFACTURING COMPANY265DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Eaton Manufacturing Com-pany, Spring Division, Detroit, Michigan, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Seventh Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Sections 203.55 and 203.56, of National Labor RelationsBoard Rules and Regulations-Series 4, among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by Local 368,International Union, United Automobile, Aircraft and AgriculturalImplement Workers of America (UAW-CIO), for the purposes ofcollective bargaining.